In the United States Court of Federal Claims
                                       OFFICE OF SPECIAL MASTERS
                                                No. 15-830V
                                           Filed: March 28, 2016

* * * * * *              *   *   *     *   *   *   *               UNPUBLISHED
NICOLE WILL,                                       *
                                                   *
                         Petitioner,               *               Special Master Gowen
                                                   *
v.                                                 *               Attorneys’ Fees and Costs
                                                   *
SECRETARY OF HEALTH                                *
AND HUMAN SERVICES,                                *
                                                   *
                         Respondent.               *
                                                   *
*    * *    *   *   *    *   *   *     *   *   *   *

Lawrence G. Michel, Kennedy, Berkley, et al., Salina, KS, for petitioner.
Gordon E. Shemin, U.S. Department of Justice, Washington, D.C., for respondent.

                        DECISION ON ATTORNEYS’ FEES AND COSTS1

         On August 4, 2015, Nicole Will (“petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2012). Petitioner alleged
that, as a result of receiving an influenza (“flu”) vaccination on or about October 28, 2014, she
developed left upper extremity pain, including Complex Regional Pain Syndrome (“CRPS”).
Petition at Preamble. Further, petitioner alleged that she experienced residual effects of the
injury for more than six months. Id. at ¶ 17. On March 2, 2016, the parties filed a stipulation in
which they state that a decision should be entered awarding compensation. The undersigned
issued a Decision pursuant to the parties’ stipulation on March 8, 2016.


1
 Because this decision contains a reasoned explanation for the undersigned’s action in this case, the
undersigned intends to post this ruling on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services). As provided by Vaccine Rule 18(b), each party has 14
days within which to request redaction “of any information furnished by that party: (1) that is a trade
secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b).

2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood
Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§
300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. § 300aa.
        On March 21, 2016, petitioner filed an application for attorneys’ fees and costs,
requesting $12,766.00 in attorneys’ fees, and $4,764.43 in attorneys’ costs, for a total fees and
costs award of $17,530.43. See Pet’r’s App. at 2. Petitioner’s counsel filed receipts in support
of the requested costs on March 22, 2016. In accordance with General Order #9, petitioner’s
counsel states that petitioner did not advance any litigation expenses in this matter. Id. at ¶ 2.

        Petitioner’s application indicates that respondent “has no objection to the overall amount
of Petitioner’s claim for fees and costs.” Pet’r’s App. at ¶ 3.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs. § 15(e). The
undersigned has reviewed counsel’s time records and tasks performed, and finds them
reasonable. Petitioner’s counsel submitted receipts for his costs, which the undersigned has also
reviewed and finds reasonable. Based on the reasonableness of petitioner’s request and the lack
of opposition from respondent, the undersigned GRANTS petitioner’s motion for attorneys’ fees
and costs.

        Accordingly, the undersigned awards the total of $17,530.43 as follows:

            (1) A lump sum of $17,530.43 in the form of a check payable jointly to petitioner
                and petitioner’s counsel of record, Lawrence G. Michel, for attorneys’ fees
                and costs.

        The clerk of the court shall enter judgment in accordance herewith.3

IT IS SO ORDERED.

                                                          s/Thomas L. Gowen
                                                          Thomas L. Gowen
                                                          Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                     2